Citation Nr: 0010288	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-19 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Eligibility for fee-basis outpatient medical care.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it finds that its jurisdiction in this appeal is 
limited to a consideration of eligibility for the benefits 
sought and not the authorization for those benefits, the 
Board further finds that its jurisdiction encompasses the 
ability to remand for due process considerations before the 
Department of Veterans Affairs (VA) medical center makes a 
final determination based on the Board's decision.  As the 
Board has found that the veteran is eligible for the benefit 
sought and that he, his spouse/fiduciary, and his service 
representative may have been misled as to matters of 
jurisdiction and otherwise deprived of due process, the Board 
will both decide eligibility and remand in light of the 
foregoing considerations.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD) with a 100 percent 
evaluation, and residuals of injury to the right 5th finger 
(major) and shell fragment wound (SFW), soft tissue wound, 
above the right knee, each rated as noncompensable.

3.  The appellant is a veteran, seeks fee-basis outpatient 
treatment for his service-connected PTSD, and Department of 
Veterans Affairs (VA)'s facilities are geographically 
inaccessible.


CONCLUSION OF LAW

The veteran is eligible for fee-basis outpatient medical care 
for his service-connected PTSD.  38 U.S.C.A. §§ 1703, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 17.52, 20.101(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran desires the continuation of fee-basis outpatient 
medical care services from Dr. H., who has been providing the 
veteran with psychiatric care for his PTSD under the fee-
basis program from at least 1993, and overall, since 
approximately 1985.  The authorization was terminated in June 
1998, and the last authorized care was rendered in August 
1998.  

It is undisputed that the veteran also receives routine 
outpatient medical and psychiatric care at the VA medical 
center located in Albuquerque, New Mexico and the Santa Fe 
Vet Center.  It is also undisputed that Dr. H.'s offices are 
in Santa Fe, New Mexico, that there is a distance of 
approximately 30 miles from the veteran's hometown of Vadito, 
New Mexico to Santa Fe, and a distance of at least 120 miles 
from the veteran's hometown to Albuquerque.  

The record reflects statements from the veteran, which 
indicate that he was reliant on his spouse for transportation 
to his medical appointments.

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) n-VA facility 
in order to procure fee-basis care, it must be established 
not only that the applicant is a veteran and that he seeks 
treatment for a service-connected disability, but also that 
VA facilities are either (1) geographically inaccessible or 
(2) not capable of providing the care or services that he 
requires.  Because a veteran seeking treatment for a service-
connected disability could thus never be eligible for fee-
basis outpatient treatment under § 1703(a)(1)(A) until either 
(1) or (2) has been satisfied, a determination as to an 
applicant's eligibility for fee-basis outpatient care must 
necessarily include a factual determination as to whether 
either (1) or (2) has been satisfied.  See 38 U.S.C.A. § 
7261(a)(4).  Second, under the plain meaning of § 1703(a), 
authorization for fee-basis treatment takes place only after 
satisfaction of either (1) or (2), and means the letting of a 
contract.  Third, the first sentence of § 20.101(b) by its 
terms extends jurisdiction to all cases involving eligibility 
for outpatient treatment, not just to cases involving 
eligibility for VA outpatient treatment.  See 38 C.F.R. § 
20.101(b).  The use of the word "may" in § 1703(a) indicates 
that a fee-basis determination such as that in issue are 
wholly within the Secretary's discretion.  Meakin, at 186.

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his psychiatric disability 
is not in dispute; the matter of authorization of the medical 
services was decided in his favor as he was found to be in 
need of the treatment and it was appropriate for his 
condition.  While he had received psychiatric care for a 
number of years from private Dr. H. at VA expense under the 
fee-basis program, following a 1998 review, the VA Medical 
Administration Service decided to terminate this fee-basis 
status, concluding that the veteran's further outpatient 
treatment at government expense would have to take place at 
the Albuquerque, New Mexico VA Medical Center.

In reviewing the veteran's claim, the Board finds that the 
veteran was eligible for fee basis care as although the VA 
Medical Center in Albuquerque, New Mexico may have been 
capable of providing the required care (the Board finds there 
may be some question as to this based on the long-term 
familiarity of Dr. H. with the veteran's condition), the 
Albuquerque facility was clearly geographically inaccessible 
to him given the veteran's reliance on his spouse for 
transportation, and the distance from his home to the 
Albuquerque facility.  Meakin at 186.


ORDER

Eligibility for fee-basis outpatient medical services is 
granted.


REMAND

As was noted above, the Board's jurisdiction in this matter 
has been found by the Court to encompass a decision as to 
eligibility for fee-basis care.  The Meakin Court, however, 
expressly observed that its analysis did not reach the 
question of whether authorization for fee basis care was 
wholly within the Secretary's discretion or whether the Board 
would have jurisdiction to review such an authorization 
determination.  Id.  Before the Board can address these 
questions fully, however, there are several preliminary 
procedural hurdles that must be surmounted.  

In the statement of the case in January 1999, the appellant 
was advised that the authority to approve or disapprove fee-
basis care was solely under the jurisdiction of the Director 
of the Clinic of Jurisdiction (COJ), and not the Board.  The 
Board finds that this may have misled the veteran, his 
spouse/fiduciary, and/or his service representative as to the 
Board's jurisdiction in these matters in light of Meakin v. 
West, supra.  The Board further notes that now that the Board 
has determined that the veteran is eligible for fee-basis 
consideration, he should be advised as to the standards, if 
any, by which any decision of the originating agency (VA 
medical center) as to authorization of such care may be 
challenged.  In this regard, the Board notes that once 
eligibility for fee basis care is established, it appears to 
the Board that the decision to authorize fee basis care is 
entirely at the discretion of the Secretary ("shall" vs. 
"may").  38 U.S.C.A. § 1710(a)(1) ("The Secretary shall 
furnish hospital care, and may furnish nursing home care . . 
. to a veteran who has a service connected disability rated 
at 50 percent or more." (emphasis added)); see Webb v. Brown, 
7 Vet. App. 122, 125 (1994) (Holdaway, J., concurring) ("On 
the face of the statute [38 U.S.C.A. § 1703(a)], [**17] . . . 
the use of the word "may" connotes complete unfettered 
discretion of the Secretary."); see also Corry v. Derwinski, 
3 Vet. App. 231, 235 (1992) (38 C.F.R. § 3.109(b)'s use of 
the word "may" commits the decision to extend the filing 
period of a Notice of Disagreement to the sole discretion of 
the Secretary); accord Scott v. Brown, 7 Vet. App. 184 (1994) 
(38 C.F.R. § 3.109(a)); Willis v. Brown, 6 Vet. App. 433, 435 
(1994) (38 C.F.R. § 13.59(a)).  

Even assuming the authorization decision is left to the 
Secretary's discretion, however, the Board believes that if 
the Secretary has chosen to set any guidelines as to how that 
discretion is to be exercised by his delegates, the claimant 
is entitled to be advised of such guidelines.  It also 
appears to the Board that while the Secretary would have 
enormous latitude in the exercise of discretion, the veteran 
is entitled to an explanation of why even a discretionary 
decision was reached.  Such an explanation should at least 
reflect that consideration was given to the opinions of 
several VA physicians who recommended continuation or 
reinstatement of Dr. H.'s services under the fee-basis 
program, as well as the May 1998 VA medical opinion which 
recommended termination of the authorization of Dr. H.'s 
services under the fee-basis program.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The veteran is advised that the 
Board, not simply the VA medical center, 
has jurisdiction over eligibility for 
fee-basis outpatient treatment care, and 
the Board has exercised that jurisdiction 
and made a favorable determination.  The 
veteran is further advised that the 
questions of (a) whether authorization of 
fee basis care for an eligible claimant 
is wholly within the Secretary's 
discretion, and (b) whether the Board has 
jurisdiction to review such an 
authorization request has not been 
settled by the Court and he is entitled 
to present argument or evidence on these 
questions. 

2.  The VA medical center should further 
provide the veteran copies of written 
guidelines or criteria, if any, the 
Secretary has provided to guide the 
exercise of the decision by the VA 
medical center as to whether to authorize 
or terminate the previously authorized 
fee-basis care.  If the Secretary has not 
provided any such guidelines, the medical 
center should so inform the claimant.  
The VA medical center should also provide 
the claimant with an explanation of why 
its decision to terminate the previously 
authorized care was made and such 
decision should reflect that all 
pertinent medical evidence on this 
question has been considered.

3.  The appellant, his fiduciary, and 
representative have the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VA medical center following 
receipt of the notice in (1) above.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Thereafter, the VA medical center 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
applicable time to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


- 7 -


